If.                                             ts/Q. Od-W-fflOl-CK


    ?I                                     Appellant
    [I V
    !1 Tl^T/OFlM                                              i/KMl^om
    1j~                                   cAppMUe
PD-0652-15


          ffvitio,of//)g ahwdtdty^dn/^kr^^^ <j//P| 7fo four/*/ Cn-mMi Jppeaif.
                   SkiMiXliiiSJi^
    jjgffirM 1W fu^m/zi-l gl #*>;*! ^u/k glyfal toas M&weA &£ to on or abouf/tffltf


                   sJtypmkAj&ms^^
            "          (j     u



          JtffdltoL
                    oirfifliieit^




                                             10iL
                doppftM^ prm }hdi~lksco^ mV OQnl S^A ftfr)ro/> 3/idpuMg a)lrAtJjem(lfrj>f&_c...
    n



                                               LlU)Uq\c of ,%(J\U

           ?oiyy JoaoW wb^ flldilfti fo 'the fouri a£ Ccjnjt&.
          _l%aS_ItlOJ./__           ___.            C_OURLQF_CRIMINAL-APPE-AL-S
                        RECEiVEQ IN                       JAY-2-9-20-15—
                   COURT OF CRIMINAL APPEALS                                         Wnrll Qfttifh
                            HAT 28 2015                 "Abel Acosta, Clerk



                      Ab©IAcQSta}_C!8rk-                                          m^MML